In an action to foreclose a mortgage, the defendant Moshe Klein appeals from an order of the Supreme Court, Rockland County (Meehan, J.), entered March 18, 1996, which denied his motion, inter alia, to vacate a judgment of foreclosure made upon his default in appearing.
Ordered that the order is affirmed, with costs.
The Supreme Court’s determination that the testimony of the process server was credible is entitled to substantial deference on appeal (Federal Natl. Mtge. Assn. v Roth, 240 AD2d 466; Citibank, N. A. v Baronat, 238 AD2d 369; McCray v Petrini, 212 AD2d 676). Based on that testimony the Supreme Court properly determined that personal jurisdiction was obtained over the appellant pursuant to CPLR 308 (2). Mangano, P. J., Rosenblatt, Pizzuto and Luciano, JJ., concur.